ORDER
PER CURIAM:
Jerry J. Swartz. appeals from the trial court’s judgment suspending his driving *755privileges pursuant to section 302.525. Swartz contends that the trial court erred in upholding the Director of Revenue’s (“Director”) suspension of his. driving privileges because there was no probable cause to arrest him for driving while intoxicated as “the only indicia of intoxication was bloodshot and watery eyes and the moderate odor of alcohol.” Because a. published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).